DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to independent claim 1 and claim 3 and the arguments presented has overcome the rejections and objection presented in the previous Office Action dated 11/09/2021. Therefore, the Examiner has withdrawn the previously presented rejections in this present Action.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1 and 3 were rejected as being unpatentable over the disclosures and illustrations of Hourani. Presently, Applicant has amended independent claim 1 to now recite the limitation,’ …wherein the contact via has a bottommost surface that has a larger width than a part of the contact via that is directly between the sidewalls of the liner layer.’ Moreover, Applicant has amended claim 3 to now recite the limitation, ‘…wherein the contact via is directly and vertically between a bottommost surface of the liner layer and a top surface of the gate electrode.’ Applicant also persuasively demonstrated how these recitations amended into independent claim 1 and claim 3 distinguish the integrated chip of claim 1 from the disclosures and illustrations of Hourani. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Hourani or teach and/or suggest the integrated chip as recited in independent claim 1 and claim 3 as amended. Therefore, independent claim 1 and claims 2-7 depending therefrom are allowable. 
Applicant has also presented arguments which have overcome the rejection of claim 2, 8-9 and 14 as being unpatentable over Hourani in view of Chen. Applicant has provided a statement of common ownership of the subject matter of the present application and the subject 
In the previous Office Action independent claim 21 and claims 22-26 depending therefrom were indicated as being allowable. The Examiner maintains that indication of allowability in this present Action. With no outstanding rejections and/or objection remaining, all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899